Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.    	This office action for US Patent application 16/816,016 is responsive to the request on 08/25/2021 to correct a missing claim dependency for renumbered claim 4 (original claim 5) identified in the Notice of Allowance (NOA) on 07/14/2021. Examiner contacted Applicant’s representative on September 9, 2021 (see attached interview summary PTO-413B) and received authorization to make the correction via an examiner’s amendment (see below). There are no further issue(s) remaining.

Allowable Subject Matter
3. 	Claims 1-2, 4-5, 7-10, 12-13, 15-18, 20-21, 23-25, 27-28, and 30-32 are allowed.


Examiner’s Amendment
4.    	An Examiner’s amendment to the record appearing below pertains to original claim 5 (renumbered claim 4).  During an Examiner-initiated interview, it was confirmed that claim 5 should depend on claim 1. Accordingly, original claim 5 (renumbered claim 4) is made to depend on claim 1. See below for corresponding change.


Authorization for this Examiner’s amendment was provided on September 9, 2021 in an Examiner initiated interview (refer to attached interview summary) with the attorney John Rickenbrode (Reg. No. 57,067).
The application has been amended as follows:

5. (Currently Amended) The method of claim 1, wherein the value defining the quantization parameter anchor point is 16.

REASONS FOR ALLOWANCE
5.	The Examiner’s statement of reasons for allowance is the same as that presented in the NOA dated 07/14/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486